DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	
	Objection to claims 1, 8, 10, 15, 22 and 24 is withdrawn.


3.
	Interpretation to claims 15, 22, 24, and 28 is withdrawn.



4. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 10/15/2021 and via email on 10/29/2021 from Catherine B. Niedermaier, Reg. No. 78,668.

5.
Examiner’s Amendments:

15.	(Currently Amended) A system comprising:
data processing hardware; and

receiving an access request requesting access to customer data stored on a storage abstraction in communication with the data processing hardware, the access request comprising credentials associated with a requestor of the access request;
determining whether the access request includes a justification that specifies a purpose/reason for requesting access to the customer data;
when the access request does not include the justification, denying the access request;
when the access request does include the justification, validating:
 a data structure of the justification conforms to a specified data structure; and 
the credentials;
after validating the data structure of the justification and the credentials, transmitting the justification and the credentials to an external key management service engine associated with a customer of the customer data and in communication with the data processing hardware, the external key management service configured to one of: 
grant access to the customer data when the external key management service validates the justification and the credentials; or 
deny access to the customer data when the external key management service does not validate at least one of the justification or the credentials;

accessing the customer data stored on the storage abstraction using the approved access token received from the external key management service.  

6.

Allowable Subject Matter
Claim 15 is amended, and claims 1-6, 8, 10-20, 22, and 24-28 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments, amendments filed on 10/19/2021, and further in view of the above examiner’s amendments.




According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.